United States Court of Appeals
                          For the Eighth Circuit
                      ___________________________

                              No. 14-1724
                      ___________________________

                               Kendrick C. Story

                     lllllllllllllllllllll Plaintiff - Appellant

                                         v.

   Mark Cashion, Warden, Randall L. Williams Unit; Emma Waters, Kitchen
                   Supervisor, Randall L. Williams Unit

                   lllllllllllllllllllll Defendants - Appellees
                                    ____________

                   Appeal from United States District Court
               for the Eastern District of Arkansas - Pine Bluff
                                ____________

                       Submitted: September 22, 2014
                         Filed: September 25, 2014
                               [Unpublished]
                               ____________

Before WOLLMAN, BYE, and SMITH, Circuit Judges.
                          ____________

PER CURIAM.
       Arkansas Department of Correction inmate Kendrick Story appeals the district
court’s1 dismissal of his 42 U.S.C. § 1983 claims against warden Mark Cashion and
kitchen supervisor Emma Waters. After careful review, see Hintz v. JPMorgan Chase
Bank, N.A., 686 F.3d 505, 509 (8th Cir. 2012) (dismissals based on res judicata are
reviewed de novo); Levy v. Ohl, 477 F.3d 988, 991 (8th Cir. 2007) (dismissals for
failure to state a claim are reviewed de novo), we agree with the district court that
Story’s claim against Cashion is barred by res judicata, see First Nat’l Bank Sioux
Falls v. First Nat’l Bank of S.D., 679 F.3d 763, 767 (8th Cir. 2012) (res judicata bars
relitigation if court of competent jurisdiction issued final judgment on merits of same
cause of action involving same parties), and his claim against Waters failed to state
a claim upon which relief may be granted, see Pagels v. Morrison, 335 F.3d 736, 740
(8th Cir. 2003) (negligence does not establish a failure-to-protect claim); Prater v.
Dahm, 89 F.3d 538, 541 (8th Cir. 1996) (duty to protect inmates from attacks requires
that prison officials take reasonable measures to abate substantial risks of serious
harm of which they are aware); Prosser v. Ross, 70 F.3d 1005, 1008 (8th Cir. 1995)
(prison guards have no duty to intervene in armed altercation between inmates if
intervention places guards at risk of physical harm). Accordingly, we affirm. See 8th
Cir. R. 47B.
                          ______________________________




      1
       The Honorable D.P. Marshall Jr., United States District Judge for the Eastern
District of Arkansas, adopting the report and recommendations of the Honorable Joe
J. Volpe, United States Magistrate Judge for the Eastern District of Arkansas.
                                         -2-